April 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LEONARD WICKERS, Appellant

NO. 14-12-01055-CV                          V.

     AMERICAN SOUTHWEST INSURANCE MANAGERS, INC. D/B/A
             STATEWIDE CLAIMS SERVICE, Appellee
               ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on October 19, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Leonard Wickers.


      We further order this decision certified below for observance.